Dismissed and Opinion Filed May 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00211-CR

                            AIRIC QUENTIN LURKS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F12-28161-L

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
150211F.U05
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

AIRIC QUENTIN LURKS, Appellant                  On Appeal from the Criminal District Court
                                                No. 5, Dallas County, Texas
No. 05-15-00211-CR       V.                     Trial Court Cause No. F12-28161-L.
                                                Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                    Francis, Lang-Miers, and Whitehill.

      Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered May 5, 2015.